Motion Denied; Order filed August 8, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00129-CR
                                  ____________

                         MICHAEL SMITH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1430835

                                    ORDER

      Appellant is represented by appointed counsel, Cheri Duncan. Appellant’s
brief was originally due April 19, 2017. We have granted extensions of time to file
appellant’s brief through August 2, 2017. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On August 2, 2017, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.
      We deny the request for extension and issue the following order.

      Accordingly, we order Cheri Duncan to file a brief with the clerk of this
court on or before September 2, 2017. If counsel does not timely file appellant’s
brief as ordered, the court may issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.

                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.